        Case 2:17-cr-00010-TLN Document 55 Filed 09/14/20 Page 1 of 2

 1   JOHN BALAZS, Bar #157287
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, California 95814
 3   Telephone: (916) 447-9299
     John@Balazslaw.com
 4
     Attorney for Defendant
 5   LAVELL McDONALD
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:17-CR-0010-TLN

12                       Plaintiff,                    STIPULATION AND ORDER

13           v.

14    LAVELL McDONALD,

15                       Defendant.

16

17

18          Defendant Lavell McDonald, through counsel, and the United States, through counsel,

19   stipulate and request that the Court amend the briefing schedule on defendant’s motion to reduce

20   sentence (docket 49) as set forth below:
21          Defendant’s amended motion to reduce sentence due:            September 21, 2020
22
            Government’s response to motion due:                          October 5, 2020
23
            Defendant’s reply brief due:                                  October 9, 2020
24

25

26          The reason for this request is that after the filing of defendant’s motion to reduce sentence,

27   Mr. McDonald provided his counsel with additional information that he requests be included in

28
        Case 2:17-cr-00010-TLN Document 55 Filed 09/14/20 Page 2 of 2

 1   the initial motion and is sending additional documents for counsel to review.
 2                                                          Respectfully submitted,
 3          Dated: September 11, 2020                        /s/ John Balazs
                                                            JOHN BALAZS
 4
                                                            Attorney for Defendant
 5                                                          LAVELL McDONALD
 6
                                                            McGREGOR W. SCOTT
 7                                                          U.S. Attorney
            Dated: September 11, 2020
 8
                                                  By:       /s/ Shelley D. Weger
 9                                                          SHELLEY D. WEGER
10                                                          Assistant U.S. Attorney

11
                                                     ORDER
12
            IT IS SO ORDERED.
13

14          Dated: September 14, 2020
                                                                    Troy L. Nunley
15                                                                  United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
